DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-17 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3-5 and 9-13, canceled claim 2 and new claims 16-17.

Claim Objections
Claim 17 is objected to because of the following informalities:
Line 1 – replace “the” before “direction” with --a--.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milette U.S. Patent No. 3,334,661.

With regard to claim 1, Milette discloses a connector for a fluid line, comprising:
a tubular housing (at 14) with a receiver (at end 32 of 14) for a connecting piece (note: the connection piece is not a part of the claimed invention) and an integral, continuous rotary ring (at 16) which surrounds the receiver (see Figure 4), wherein the rotary ring is pretensioned for locking the connector into a locked position (via the connection of 20 into 34) and is rotatable for unlocking the connector into a released position (where 16 is rotatable on and off 14), wherein at least one guide channel (at 34 to 40) is configured in an outer envelope surface (outer surface of 14) of the tubular housing, the at least one guide channel (at 34 to 40) having an inlet (inlet at 34) on a first front face (front face at 32) of the tubular housing, wherein the rotary ring (at 16) is received at least partially (via 20) in the at least one guide channel (at 34 to 40 – see Figure 4 where 20 is connected to 14), wherein the at least one guide channel (at 34 to 40) extends from the inlet (at 34) with an arcuate portion (at 36) in a direction of a second front face (second front face next to 15 at opposite end of 14 from 32) of the tubular housing, wherein the arcuate portion (at 38) transitions into a portion (at 38) parallel with the first front face (front face at 32).

With regard to claim 3, Milette discloses wherein the rotary ring (at 16) is guided through the at least one guide channel (at 34 to 40) on the tubular housing in a peripheral direction (peripheral direction from inlet 34 to parallel portion 38).



With regard to claim 5, Milette discloses wherein an axial movement of the rotary ring (at 16) is defined by the at least one guide channel (axially moving into the inlet 34).

With regard to claim 6, Milette discloses wherein the rotary ring (at 16) comprises a grip part (at 42, 42, 42a, 42a).

With regard to claim 7, Milette discloses wherein the grip part comprises at least two step-shaped grip portions (at 42a, 45) extending in a peripheral direction (see Figure 1).

With regard to claim 8, Milette discloses wherein the rotary ring (at 16) comprises at least one locking element (at 20).

With regard to claim 13, Milette discloses wherein the rotary ring (at 16) has a pressure element (at 18 and 20) which is configured to press a hose that is inserted into the connector with the connector in the locked position (see Figure 4).

With regard to claim 14, Milette discloses wherein the tubular housing has a sealing seat (seat of 14 at 68 – see Figure 4 where the seat is capable of holding a sealing ring) for a sealing ring (note the sealing ring is not a part of the claimed invention) in an inner envelope surface.

With regard to claim 15, Milette discloses wherein the rotary ring (at 16) has a shaped portion (at 52) which protrudes into a radial depression (at 54, 55) in the outer envelope surface of the tubular housing.

With regard to claim 16, Milette discloses wherein the rotary ring (at 16) is received at least partially in the at least one guide channel (at 34-40) in the locked position (see Figure 4).

With regard to claim 17, Milette discloses wherein the direction of the arcuate portion (at 36) from the inlet (at 34) to the portion (at 38) parallel with the front face (front face at 32) spans from an axially-forward location (starting at the inlet 34) to an axially-rearward location (sloping towards the second front face next to 15 at opposite end of 14 from 32).

Claim(s) 1, 8-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan U.S. Patent Application Publication No. 2006/0022460 A1.

With regard to claim 1, and as seen in Figure 3 below, Callahan discloses a connector for a fluid line, comprising:
a tubular housing (at 62) with a receiver for a connecting piece and an integral, continuous rotary ring (at 66, 64) which surrounds the receiver, wherein the rotary ring is pretensioned for locking the connector into a locked position (via the connection of 66, 64 onto 62) and is rotatable for unlocking the connector into a released position (where 64, 66 is rotatable on and off 62), wherein at least one guide channel is configured in an outer envelope surface of 


    PNG
    media_image1.png
    923
    1044
    media_image1.png
    Greyscale




With regard to claim 9, and as seen in Figure 3 above, Callahan discloses wherein the tubular housing (at 62) comprises a recess which is configured as an aperture through a housing wall and which penetrates a base of the at least one guide channel.

With regard to claim 10, and as seen in Figure 3 above, Callahan discloses wherein the at least one locking element (at 64) is in engagement with a recess of the tubular housing in the locked position (see Figure 4), the recess being configured as an aperture through a housing wall and penetrating a base of the at least one guide channel.

With regard to claim 11, and as seen in Figure 3 above, Callahan discloses wherein the at least one guide channel extends in a peripheral direction beyond the recess.

With regard to claim 12, and as seen in Figure 3 above, Callahan discloses wherein the base of the at least one guide channel has a sloping surface at an end of the at least one guide channel opposing the inlet.

With regard to claim 14, and as seen in Figure 3 above, Callahan discloses wherein the tubular housing (at 62) has a sealing seat for a sealing ring in an inner envelope surface.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Nezu is being cited to show an example of a connector with a tubular housing with a receiver and a rotary ring.

Applicant's amendment of at least “wherein the arcuate portion transitions into a portion parallel with the first front face” necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679